
      
        FEDERAL COMMUNICATIONS COMMISSION 
        47 CFR Part 73 
        [DA 06-988; MB Docket No. 06-97; RM-11254] 
        Radio Broadcasting Services; Dundee and Odessa, NY 
        
          AGENCY:
          Federal Communications Commission. 
        
        
          ACTION:
          Proposed rule. 
        
        
          SUMMARY:

          The Audio Division requests comment on a petition filed by Finger Lakes Radio Group, Inc. to reallot and to change the community of license for Station WFLR-FM from Channel 240A at Dundee, New York, to Channel 238A at Odessa, New York. See
            SUPPLEMENTARY INFORMATION. 
        
        
          DATES:
          Comments must be filed on or before July 3, 2006, and reply comments on or before July 18, 2006. 
        
        
          ADDRESSES:
          Federal Communications Commission, 445 Twelfth Street, SW., Washington, DC. 20554. In addition to filing comments with the FCC, interested parties should serve the petitioner, as follows: James L. Oyster, Esq., 108 Oyster Lane, Castleton, Virginia 22716-2839 (Counsel for Finger Lakes Radio Group, Inc). 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Andrew J. Rhodes, Media Bureau, (202) 418-2180. 
        
      
      
        SUPPLEMENTARY INFORMATION:

        This is a summary of the Commission's Notice of Proposed Rule Making, MB Docket No. 06-97, adopted May 10, 2006, and released May 12, 2006. The full text of this Commission decision is available for inspection and copying during normal business hours in the Commission's Reference Center, 445 Twelfth Street, SW. Washington, DC 20554. The complete text of this decision may also be purchased from the Commission's duplicating contractor, Best Copy and Printing, Inc., 445 12th Street, SW. Room CY-B402, Washington, DC, 20054, telephone 1-800-378-3160 or http://www.BCPIWEB.com. This document does not contain proposed information collection requirements subject to the Paperwork Reduction Act of 1995, Public Law 104-13. In addition, therefore, it does not contain any proposed information collection burden “for small business concerns with fewer than 25 employees,” pursuant to the Small Business Paperwork Relief Act of 2002, Public Law 107-198, see 44 U.S.C. 3506(c)(4). 
        Pursuant to § 1.420(i) of the Commission's Rules, we shall not accept competing expressions of interest pertaining to the use of Channel 238A at Odessa, New York. Channel 238A can be allotted to Odessa at proposed reference coordinates of 42-20-38 NL and 76-53-03 WL. 
        Provisions of the Regulatory Flexibility Act of 1980 do not apply to this proceeding. 
        Members of the public should note that from the time a Notice of Proposed Rule Making is issued until the matter is no longer subject to Commission consideration or court review, all ex parte contacts are prohibited in Commission proceedings, such as this one, which involve channel allotments. See 47 CFR 1.1204(b) for rules governing permissible ex parte contact. 
        For information regarding proper filing procedures for comments, see 47 CFR 1.415 and 1.420. 
        
          List of Subjects in 47 CFR Part 73 
          Radio, Radio broadcasting.
        
        
        For the reasons discussed in the preamble, the Federal Communications Commission proposes to amend 47 CFR part 73 as follows: 
        
          PART 73—RADIO BROADCAST SERVICES 
          1. The authority citation for part 73 continues to read as follows: 
          
            Authority:
            47 U.S.C. 154, 303, 334, 336. 
          
          
            § 73.202 
            [Amended] 
            2. Section 73.202(b), the Table of FM Allotments under New York, is amended by removing Dundee, Channel 240A and by adding Odessa, Channel 238A. 
          
          
            Federal Communications Commission. 
            John A. Karousos, 
            Assistant Chief, Audio Division,  Media Bureau.
          
        
      
      [FR Doc. E6-8378 Filed 5-30-06; 8:45 am] 
      BILLING CODE 6712-01-P 
    
  